DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on May 3, 2022 has been entered. 
The claims pending in this application are claims 148-150 and 152-182 wherein claim 179 has been withdrawn due to the restriction requirement mailed on February 2, 2022. Objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on May 3, 2022. Since new claims 180-182 have been added, claims 148-150, 152-178 and 180-182 will be examined. 

Drawings
New Figure 1A submitted on May 3, 2022 has been accepted by the office. 

Claim Objections
Claim 148 is objected to because of the following informality: “wherein each pair of fluorophore-labeled nucleotide hairpins for each of the plurality of initiator nucleic acid probe has a distinct label, or wherein for each nucleic acid, the initiator nucleic acid probes and fluorescent amplification polymers are removed prior to a next step (i)” in step (i) should be 
“wherein each pair of the fluorophore-labeled nucleotide hairpins for each of the plurality of initiator nucleic acid probe has a distinct label, or wherein for each of the nucleic acids, the initiator nucleic acid probes and the fluorescent amplification polymers are removed prior to a next step (i)”. 
Claim 178 is objected to because of the following informality: “contacting the sample with the compound of claim 177, forming a mixture by contacting the sample with monomers of a polyelectrolyte gel, and producing a polyelectrolyte gel by polymerizing the monomers in the mixture such that the nucleic acid in the sample is conjugated to the polyelectrolyte gel” should be “generating a complex comprising the nucleic acid and the compound of claim 177 by contacting the sample with the compound of claim 177, forming a mixture by contacting the complex with monomers of a polyelectrolyte gel, and producing a polyelectrolyte gel by polymerizing the monomers in the mixture, thereby operably linking the nucleic acid in the sample to the polyelectrolyte gel by covalently conjugating the compound of claim 177 of the complex to the polyelectrolyte gel”. 
Claim 182 is objected to because of the following informality: “each pair of fluorophore- labeled nucleotide hairpins for each of the plurality of initiator nucleic acid probe complementary to each nucleic acid target has a distinct label, and wherein each of the initiator nucleic acid probes and fluorescent amplification polymers are removed prior to a next step (i)” should be “each pair of the fluorophore-labeled nucleotide hairpins for each of the plurality of initiator nucleic acid probe has a distinct label, and wherein each of the initiator nucleic acid probes and the fluorescent amplification polymers are removed prior to a next step (i)”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection is based on the amendment filed on May 3, 2022 and is modified from the rejection under 35 U.S.C. 112(a) mailed on March 17, 2022. 
Claims 148-176 and 180-182 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) and (b) of claim 148, does not reasonably provide enablement for detecting nucleic acids in a biological sample using the methods recited in claims 148-176 and 180-182.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method of detecting nucleic acids in a biological sample.
The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
The Breadth of The Claims

Claims 148-176 and 180-182 encompass a method of detecting nucleic acids in a biological sample, said method comprising: (a) contacting the sample with a first gel binding moiety and a second gel binding moiety under conditions wherein the first gel binding moiety operably links to nucleic acids in the sample; (b) contacting the sample with a solution comprising monomers of a polyelectrolyte gel; (c) by free radical polymerization, polymerizing said monomers to form the polyelectrolyte gel and covalently conjugating the first gel binding moiety to the polyelectrolyte gel; (d) proteolytically digesting said sample; (e) dialyzing said sample to expand said polyelectrolyte gel; (f) providing a plurality of initiator nucleic acid probes targeting the nucleic acids in the biological sample, wherein each of the plurality of initiator nucleic acid probes comprise (A) a sequence complementary to a sequence from one of the nucleic acids, and (B) a hybridization chain reaction (HCR) initiator sequence; (g) contacting the sample with the plurality of initiator nucleic acid probes under conditions wherein the sequence complementary to the sequence from one of the nucleic acids hybridizes to that sequence from the nucleic acid target of interest; (h) for each of the plurality of initiator nucleic acid probes, providing a pair of fluorophore-labeled DNA hairpins that metastably co-exist in the absence of the initiator nucleic acid probes; and (i) contacting the sample with the fluorophore-labeled nucleotide hairpins under conditions wherein the hairpins self-assemble by HCR, in the presence of the initiator nucleic acid probes, into fluorescent amplification polymers tethered to that corresponding initiator nucleic acid probe, wherein each pair of the fluorophore-labeled nucleotide hairpins for each of the plurality of initiator nucleic acid probe has a distinct label, or wherein for each nucleic acid, the initiator nucleic acid probes and fluorescent amplification polymers are removed prior to a next step (i); and wherein the first gel binding moiety comprises
    PNG
    media_image1.png
    217
    631
    media_image1.png
    Greyscale
 
Working Examples
The specification provides eight working examples (see paragraphs [0149] to [0175] of US 2020/0239946 A1, which is US publication of this instant case). However, the specification provides no working example for detecting nucleic acids in a biological sample using the methods recited in claims 148-176 and 180-182.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides eight working examples (see paragraphs [0149] to [0175] of US 2020/0239946 A1, which is US publication of this instant case). However, the specification provides no guidance for detecting nucleic acids in a biological sample using the methods recited in claims 148-176 and 180-182. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to detect nucleic acids in a biological sample using the methods recited in claims 148-176 and 180-182.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether nucleic acids in a biological sample can be detected using the methods recited in claims 148-176 and 180-182.
Although the specification shows that “[A]ntibody staining, Polymerization and Expansion: Brain slices taken from the cryo-protectant solution were washed with 1×PBS and blocked with blocking buffer (5% normal donkey serum and 0.1% TritonX-100 in 1×PBS) for 2 hours at room temperature or overnight at 4°C. Slices were incubated with respective primary and secondary antibodies for 6 hours at room temperature (RT) or overnight at 4°C. Upon washing with 1×PBS after each antibody incubation, slices were washed with MOPs buffer for 30 minutes, then incubated in a solution of anchoring reagents Acryloyl-X (6((acryloyl)amino) hexanoic acid succinimidyl ester; 100µg/mL) and NucliX (FIG. 3A;100 µg/mL) in MOPs buffer for 6 hours or overnight at room temperature. Anchoring reagent solution was removed and slices were washed with 1×PBS three times. Then slices were incubated in monomer solution for 10 minutes with rocking at RT. Polymerization was initiated by adding initiator (10% APS) and accelerator (10% TMED) reagents and incubated at room temperature for 2 hours. Once the polymerization completed tissue-gel composite was transferred into a Bind-Silane treated glass bottom 6 well plate and subjected to digestion with Proteinase K in digestion buffer for overnight at room temperature with rocking. Digestion buffer was removed and gels were expanded by washing with cell culture grade water for 4 times 30 minutes each”, “[G]el Embedding in Polyacrylamide gel Matrix: Prepare embedding solution by mixing 3% acrylamide, 0.15% N,N'-Methylenebisacrylamide in 5 mM Tris or Borate buffer and adjust the pH to 10.5. Then add the embedding solution, 10% APS and 10% TMED to the expanded gel and incubate on a rocker for 15 minutes. Remove the embedding solution and repeat one more times. Then remove the embedding solution and place an appropriately cut glass slide on top of the gel and incubate at 37°C. for 2 hours”, “[M]ultiplexed in situ Hybridization: Re-embedded gel was incubated in wash buffer for 30 minutes at room temperature. Wash buffer was removed and 1 nM of initiator probe (Though ‘n’ number of initiator probes can be used, we have used 3 probes per hybridization cycle) solution prepared in hybridization buffer was added and the gel was incubated at 37°C. for at least 18 hours. Hybridization buffer with initiator probe was removed and gel was washed wash buffer twice (60 minutes each at 37°C). Wash buffer was removed and gel was washed with 1.times.PBS for 2 hours at 37°C and PBS wash was repeated at room temperature instead of 37°C. 1.times.PBS was removed and gel was incubated with amplification buffer for 30 minutes at room temperature for pre-amplification. To prepare fluorescently labeled hairpin solution, each HCR hairpin was subjected to snap cooling procedure. In snap cooling procedure each hairpin was heated at 95°C for 90 seconds, and cooled to room temperature on the benchtop for 30 minutes. Then hairpin solution (60 nM) was prepared by adding all snap-cooled hairpins to amplification buffer at room temperature. Amplification buffer was removed and fresh prepared hairpin solution was added to the gel and incubated for 2-4 hours at room temperature. To stop amplification hairpin solution was removed and gel was washed with 5×SSCT buffer 4 times with 30 minutes incubation each time. Gels were stained with DAPI (100 ng/µL) in water for 15 minutes. Gel is ready to image at this point, Andor Revolution Spinning Disk Confocal microscope was used for imaging. Gels were stored in 0.05.times.SSC buffer 4°C”,  “[P]robe removal by DNAse I digestion: To remove the probes and prepare the gel/specimen for next round of in situ hybridization with next set of probes, 0.05×SSC buffer was removed and gels were incubated with 0.25 U/µL of DNAse I in Reaction Buffer for at least 6 hours to overnight at 37°C. DNAse I was removed and the gel was washed with 1×PBS and stored in 1×PBS at 4°C. until imaging. Images were collected using Andor Revolution Spinning Disk Confocal microscope, then gel/specimen was proceeded with next round of in situ hybridization of next set of probes”, “[F]or a plurality of RNA targets of interest (e.g., a plurality of mRNAs) in a biological sample of interest, A plurality of unique single-stranded DNA provided are provided. Each unique DNA probe has a 5’ sequence complementary or partially complementary to a unique domain sequence of one of the RNA targets of interest, and a 3’ HCR initiator domain having a first initiator segment and a 3' second initiator segment. The probe is optionally also operably linked to a detectable label. The expanded sample is contacted with the DNA probes under conditions to selectively hybridize with the RNA targets of interest. If the probe includes a detectable label, an image may be taken of the gel”, “[A] plurality of unique HCR amplifiers is provided. Each unique HCR amplifier corresponds to a unique probe and comprises a unique first DNA hairpin molecule and a unique second DNA hairpin molecule, which coexist metastably in the absence of the probes hybridized to the RNA targets of interest. Each unique first DNA hairpin molecule sequentially comprises (i) a first domain comprising a 5’ tail complementary or partially complementary to the 3’ second initiator segment of the 3’ HCR initiator domain of the corresponding probe, (ii) a second domain complementary or partially complementary to the first initiator segment of the 3’ HCR initiator domain of that probe, (iii) a third domain, and (iv) a fourth domain complementary or partially complementary to the first domain. The second DNA hairpin molecule sequentially comprises (i) a first domain comprising a 5’ domain complementary or partially complementary to the second domain of said first DNA hairpin molecule, (ii) a second domain complementary or partially complementary to the first domain of said first DNA hairpin molecule, (iii) a third domain complementary or partially complementary to the first domain of the second DNA hairpin molecule, and (iv) a fourth domain comprising a 3’ tail complementary or partially complementary to the third domain of the first DNA hairpin molecule. One or both of the unique first or second DNA hairpin molecules is operably linked to a unique detectable label”, “[T]he gel is contacted with the plurality of HCR amplifiers (unique first and second DNA hairpin molecules) under conditions in which, with respect to each unique first and second nucleic acid hairpin molecules of each unique HCR amplifier, (a) the 3’ second initiator segment of the 3' HCR initiator domain of each of the corresponding probes selectively hybridizes to a first domain of a first DNA hairpin molecule, initiating a hybridization chain reaction, (b) the second domain of the first DNA hairpin molecule hybridizes to the first initiator segment of the 3’ HCR initiator domain of the probe, exposing the third domain of the first DNA hairpin molecule, and (c) wherein the third domain of the first DNA hairpin molecule hybridizes to the fourth domain of the second DNA hairpin molecule exposing the second domain of the second DNA hairpin molecule and the first domain of the second DNA hairpin molecule”, “[A]dditional unique first and second DNA hairpin molecules are hybridized, resulting in a series of extensions, each with at least one additional detectable label (two if both the first and second DNA hairpin molecules comprise detectable label(s))” and Each unique detectable label is detected, and the results are imaged. Optionally, the gel is treated with DNAse I, and subsequent rounds of hybridization, washing, imaging, and DNAse digestion are conducted” (see paragraphs [0149] to [00152] and [0166] to [0170] of US 2020/0239946 A1, which is US publication of this instant case), the scope of claim 148 is much broader than the teachings of the specification because claim 148 does not require to repeatedly perform step (i) using another pair of fluorophore-labeled DNA hairpins that metastably co-exist in the absence of the initiator nucleic acid probes if the step (h) only requires to add one pair of fluorophore-labeled nucleotide hairpins in order to detect two or more nucleic acid based on performing steps (h) and (i) for two or more times or does not require to each pair of a plurality of pairs of fluorophore-labeled nucleotide hairpins is labeled with a different fluorophore if the step (h) requires to add the plurality pairs of fluorophore-labeled nucleotide hairpins together. 
First, in the situation where the step (h) of claim 148 only requires to add one pair of fluorophore-labeled nucleotide hairpins, since claim 148 does not require that another pair of fluorophore-labeled nucleotide hairpins added in step (h) after the initiator nucleic acid probes and the fluorescent amplification polymers are removed prior to a next step (i), without another pair of fluorophore-labeled nucleotide hairpins in next step (i), it is predictable how fluorescent amplification polymers can be produced in the next step (i) such that two or more nucleic acids in the biological sample cannot be detected using the method recited in claim 148. 
Second, in the situation where the step (h) requires to add the plurality pairs of fluorophore-labeled nucleotide hairpins together, since claim 148 only requires that each pair of fluorophore-labeled nucleotide hairpins for each of the plurality of initiator nucleic acid probe has a distinct label and does not require that each pair of a plurality pairs of fluorophore-labeled nucleotide hairpins is labeled with a different fluorophore, if each pair of the plurality pairs of fluorophore-labeled nucleotide hairpins added in step (h) together is labeled with the same fluorophore, a plurality of different HCR products produced in step (i) are labeled with the same fluorophore and cannot be differentiated from each other based on fluorescent signals from the different HCR products such that two or more different nucleic acids in the biological sample cannot be detected using the method recited in claim 148. 
Third, although claim 180 requires detecting proteins in the biological sample together with the nucleic acids, since claim 180 does not indicate how to detect the proteins in the biological sample and how to differentiate different proteins in the biological sample, it is unpredictable how the different proteins in the biological sample can be detected together with the nucleic acids using the method recited in claim 180. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether nucleic acids in a biological sample can be detected using the methods recited in claims 148-176 and 180-182.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
Applicant’s arguments with respect to claims 148-150 and 152-176 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Claim 177 is allowed over the prior art. 
11.	No claim is allowed.  
12. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
July 2, 2022